TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00756-CR


                              Christopher Kirven, Jr., Appellant

                                                  v.

                                  The State of Texas, Appellee




             FROM THE 426TH DISTRICT COURT OF BELL COUNTY
        NO. 76432, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant’s brief on appeal was originally due January 14, 2019. On counsel’s

motions, the time for filing was extended to April 15, 2019. Appellant’s counsel has now filed a

fourth motion, requesting that the Court extend the time for filing appellant’s brief. We grant the

motion for extension of time and order appellant to file a brief no later than May 15, 2019. No

further extension of time will be granted and failure to comply with this order will result in the

referral of this case to the trial court for a hearing under Rule 38.8(b) of the Texas Rules of

Appellate Procedure.

               It is ordered on April 24, 2019.
Before Chief Justice Rose, Justices Kelly and Smith

Do Not Publish




                                               2